Exhibit 10.4

 

ABBOTT LABORATORIES
RESTRICTED STOCK UNIT AGREEMENT

 

On this «Grant_Day» day of «Grant_Month», 201   (the “Grant Date”), Abbott
Laboratories hereby grants to «First Name» «MI» «Last Name» (the “Employee”) a
Restricted Stock Unit Award (the “Award”) of « NoShares12345» restricted stock
units (the “Units”) representing the right to receive an equal number of Shares
on a specified Delivery Date.

 

The Award is granted under the Program and is subject to the provisions of the
Program, the Program prospectus, the Program administrative rules, applicable
Company policies, and the terms and conditions set forth in this Agreement.  In
the event of any inconsistency among the provisions of this Agreement, the
provisions of the Program, the Program prospectus, and the Program
administrative rules, the Program shall control.

 

The terms and conditions of the Award are as follows:

 

1.                                      Definitions.  To the extent not defined
herein, capitalized terms shall have the same meaning as in the Program.

 

(a)                                 Agreement:  This Restricted Stock Unit
Agreement.

 

(b)                                 Cause:  Cause shall mean the following, as
determined by the Company in its sole discretion:

 

(i)                                     material breach by the Employee of the
terms and conditions of the Employee’s employment, including, but not limited
to:

 

(A)                               material breach by the Employee of the Code of
Business Conduct;

 

(B)                               material breach by the Employee of the
Employee’s Employee Agreement;

 

(C)                               commission by the Employee of an act of fraud,
embezzlement or theft in connection with the Employee’s duties or in the course
of the Employee’s employment;

 

(D)                               wrongful disclosure by the Employee of secret
processes or confidential information of the Company or any of its Subsidiaries;
or

 

(E)                                failure by the Employee to substantially
perform the duties of the Employee’s employment (other than any such failure
resulting from the Employee’s Disability); or

 

(ii)                                  to the extent permitted by applicable law,
engagement by the Employee, directly or indirectly, for the benefit of the
Employee or others, in any

 

--------------------------------------------------------------------------------


 

activity, employment or business which is competitive with the Company or any of
its Subsidiaries.

 

(c)                                  Code of Business Conduct:  The Company’s
Code of Business Conduct, as amended from time to time.

 

(d)                                 Data:  Certain personal information about
the Employee held by the Company and the Subsidiary that employs the Employee
(if applicable), including (but not limited to) the Employee’s name, home
address and telephone number, date of birth, social security number or other
employee identification number, salary, nationality, job title, any Shares held
in the Company, details of all Awards or any other entitlement to Shares
awarded, canceled, purchased, vested, unvested or outstanding in the Employee’s
favor, for the purpose of managing and administering the Program.

 

(e)                                  Disability:  As of a particular date, the
Employee is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of at least six (6) months under (i) the terms of the
Abbott Laboratories Long-Term Disability Plan (formerly known as the Extended
Disability Plan) (the “LTD Plan”), or (ii) if the Employee’s employer does not
participate in the LTD Plan, such similar accident and health plan providing
replacement benefits in which the Employee’s employer participates.

 

(f)                                   Employee Agreement:  The Employee
Agreement entered into by and between the Company and the Employee as it may be
amended from time to time.

 

(g)                                  Employee’s Representative:  The Employee’s
legal guardian or other legal representative.

 

(h)                                 Program:  The Abbott Laboratories 2017
Incentive Stock Program.

 

(i)                                     Termination:  A severance of employment
for any reason (including retirement) from the Company and all Subsidiaries.

 

2.                                      Delivery Date and Shareholder Rights. 
The Delivery Date for Shares underlying the Units is the date on which the
Shares are payable to the Employee pursuant to Section 4 below.  Prior to the
Delivery Date:

 

(a)                                 the Employee shall not be treated as a
shareholder as to those Shares underlying the Units, and shall have only a
contractual right to receive Shares, unsecured by any assets of the Company or
its Subsidiaries;

 

(b)                                 the Employee shall not be permitted to vote
the Shares underlying the Units; and

 

(c)                                  the Employee’s right to receive such Shares
will be subject to the adjustment provisions relating to mergers,
reorganizations, and similar events set forth in the Program.

 

2

--------------------------------------------------------------------------------


 

The Employee shall receive cash payments equal to the dividends and
distributions paid on Shares underlying the Units (the “Dividend Equivalents”)
(other than dividends or distributions of securities of the Company which may be
issued with respect to its Shares by virtue of any stock split, combination,
stock dividend or recapitalization) to the same extent and on the same date (or
as soon as practicable thereafter) as if each Unit were a Share; provided,
however, that no Dividend Equivalents shall be payable to or for the benefit of
the Employee with respect to dividends or distributions the record date for
which occurs on or after the date the Employee has forfeited the Units, or the
date the Units are settled.  For purposes of compliance with the requirements of
Code Section 409A, to the extent applicable, the specified date for payment of
any Dividend Equivalents to which the Employee is entitled under this Section 2
is the calendar year during the term of this Agreement in which the associated
dividends or distributions are paid on Shares underlying the Units.  The
Employee shall have no right to determine the year in which Dividend Equivalents
will be paid.

 

3.                                      Restrictions.  The Units are subject to
the forfeiture provisions in Sections 5 and 6 below.  The Units are not earned
and may not be sold, exchanged, assigned, transferred, pledged or otherwise
disposed of (collectively, the “Restrictions”) until the Units are settled.

 

4.                                      Lapse of Restrictions.  Subject to
Sections 5 and 6 below:

 

(a)                                 During Employment.  While the Employee is
employed with the Company or its Subsidiaries, the Restrictions on 100% of the
Units will lapse on the third anniversary of the Grant Date (the “Delivery
Date”).  Units for which Restrictions have lapsed shall be settled in the form
of Shares on the Delivery Date.

 

(b)                                 Death.  The Restrictions shall lapse on the
date of the Employee’s Termination due to death, and the Units shall be settled
(for the person or persons to whom rights under the Award have passed by will or
the laws of descent or distribution) in the form of Shares as soon as
administratively possible after, and effective as of, the date of death.

 

(c)                                  Disability.  The Restrictions shall lapse
on the date of the Employee’s Disability, and the Units shall be settled in the
form of Shares as soon as administratively possible after, and effective as of,
the date of Disability.

 

5.                                      Effect of Certain Bad Acts.  Any Units
not previously settled shall be cancelled and forfeited immediately if, in the
sole opinion and discretion of the Committee or its delegate, the Employee
engages in activity that constitutes Cause, whether or not the Employee
experiences a Termination or remains employed with the Company or a Subsidiary.

 

3

--------------------------------------------------------------------------------


 

6.                                      Forfeiture of Units.  In the event of
the Employee’s Termination for any reason other than death or Disability, any
Units with respect to which Restrictions have not lapsed as of the date of
Termination shall be forfeited without consideration to the Employee or the
Employee’s Representative.  In the event that the Employee is terminated by the
Company other than for Cause, the Company may, in its sole discretion, cause
Restrictions on some or all of the Units not previously settled on a Delivery
Date to lapse and be settled in the form of Shares on the Delivery Date set
forth in subsection 4(a) above as if the Employee had remained employed on such
date.

 

7.                                      Withholding Taxes.  The Company shall be
entitled to withhold, or require the Employee to remit, any federal, state,
local, and other applicable taxes (in U.S. or non-U.S. jurisdictions), including
income, social security and Medicare withholding taxes arising from the grant of
the Award, the lapse of Restrictions or the delivery of Shares pursuant to this
Agreement by, without limitation:

 

(a)                                 having the Company withhold Shares;

 

(b)                                 tendering Shares received in connection with
the Units back to the Company;

 

(c)                                  delivering other previously acquired Shares
having a Fair Market Value approximately equal to the amount to be withheld;

 

(d)                                 selling Shares issued pursuant to the Units
and having the Company withhold from proceeds of the sale of such Shares;

 

(e)                                  having the Company or a Subsidiary, as
applicable, withhold from any cash compensation payable to the Employee; or

 

(f)                                   requiring the Employee to repay the
Company or Subsidiary, in cash or in Shares, for taxes paid on the employee’s
behalf.

 

Notwithstanding the foregoing, if the Employee is subject to Section 16 of the
Exchange Act pursuant to Rule 16a-2 promulgated thereunder, any tax withholding
obligations shall be satisfied by having the Company withhold a number of Shares
otherwise issuable upon settlement of the Units that is sufficient to satisfy
such obligations consistent with the Company’s withholding practices.

 

If, to satisfy tax withholding obligations, the Company withholds Shares
otherwise issuable to the Employee, the Employee shall be deemed to have been
issued the full number of Shares underlying the Units, subject to the
Restrictions set forth in this Agreement.

 

8.                                      No Right to Continued Employment.  This
Agreement and the Employee’s participation in the Program is not and shall not
be interpreted to:

 

(a)                                 form an employment contract or relationship
with the Company or its Subsidiaries;

 

4

--------------------------------------------------------------------------------


 

(b)                                 confer upon the Employee any right to
continue in the employ of the Company or any of its Subsidiaries; or

 

(c)                                  interfere with the ability of the Company
or its Subsidiaries to terminate the Employee’s employment at any time.

 

9.                                      No Contract as of Right.  The Award does
not create any contractual or other right to receive additional Awards or other
Program Benefits.  Nothing contained in this Agreement is intended to create or
enlarge any other contractual obligations between the Company and the Employee. 
Future Awards, if any, and their terms and conditions, will be at the sole
discretion of the Committee.

 

10.                               No Right to Compensation.  Unless expressly
provided by the Company in writing, any value associated with the Award is an
item of compensation outside the scope of the Employee’s employment contract, if
any, and shall not be deemed part of the Employee’s normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
or end-of-service payments, bonuses, long-service awards, insurance plan,
investment or stock purchase plan, pension, retirement, or any other employee
benefits, or similar payments under plans of the Company or any of its
Subsidiaries.

 

11.                               Data Privacy.

 

(a)                                 Pursuant to applicable personal data
protection laws, the collection, processing and transfer of the Employee’s
personal Data is necessary for the Company’s administration of the Program and
the Employee’s participation in the Program.  The Employee’s denial and/or
objection to the collection, processing and transfer of personal Data may affect
his or her ability to participate in the Program.  As such (where required under
applicable law), the Employee:

 

(i)                                     voluntarily acknowledges, consents and
agrees to the collection, use, processing and transfer of personal Data as
described herein; and

 

(ii)                                  authorizes Data recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for
purposes of implementing, administering and managing the Employee’s
participation in the Program, including any requisite transfer of such Data as
may be required for the administration of the Program and/or the subsequent
holding of Shares on the Employee’s behalf to a broker or other third party with
whom the Employee may elect to deposit any Shares acquired pursuant to the
Program.

 

(b)                                 Data may be provided by the Employee or
collected, where lawful, from third parties, and the Company and the Subsidiary
that employs the Employee (if applicable) will process the Data for the
exclusive purpose of implementing, administering and managing the Employee’s
participation in the Program.  Data processing will take place through
electronic and non-electronic means according

 

5

--------------------------------------------------------------------------------


 

to logics and procedures strictly correlated to the purposes for which the Data
is collected and with confidentiality and security provisions as set forth by
applicable laws and regulations in the Employee’s country of residence.  Data
processing operations will be performed minimizing the use of personal and
identification data when such operations are unnecessary for the processing
purposes sought.  The Data will be accessible within the Company’s organization
only by those persons requiring access for purposes of the implementation,
administration and operation of the Program and for the Employee’s participation
in the Program.

 

(c)                                  The Company and the Subsidiary that employs
the Employee (if applicable) will transfer Data as necessary for the purpose of
implementation, administration and management of the Employee’s participation in
the Program, and the Company and the Subsidiary that employs the Employee (if
applicable) may further transfer Data to any third parties assisting the Company
in the implementation, administration and management of the Program.  These
recipients may be located throughout the world.

 

(d)                                 The Employee may, at any time, exercise his
or her rights provided under applicable personal data protection laws, which may
include the right to:

 

(i)                                     obtain confirmation as to the existence
of the Data;

 

(ii)                                  verify the content, origin and accuracy of
the Data;

 

(iii)                               request the integration, update, amendment,
deletion or blockage (for breach of applicable laws) of the Data; and

 

(iv)                              oppose, for legal reasons, the collection,
processing or transfer of the Data which is not necessary or required for the
implementation, administration and/or operation of the Program and the
Employee’s participation in the Program.

 

The Employee may seek to exercise these rights by contacting his or her local
human resources manager.

 

12.                               No Advice Regarding Grant.  The Company is not
providing any tax, legal or financial advice, nor is the Company making any
recommendations regarding the Units, the Employee’s participation in the Program
or the Employee’s acquisition or sale of the underlying Shares.  The Employee is
hereby advised to consult with the Employee’s own personal tax, legal and
financial advisors regarding participation in the Program before taking any
action related to the Program.

 

13.                               Entire Agreement.  This Agreement and the
Program constitute the entire agreement between the Employee and the Company
regarding the Award and supersede all prior and contemporaneous agreements and
understandings, oral or written, between the parties regarding the Award. 
Except as expressly set forth herein, this Agreement (and any

 

6

--------------------------------------------------------------------------------


 

provision of this Agreement) may not be modified, changed, clarified, or
interpreted by the parties, except in a writing specifying the modification,
change, clarification, or interpretation, and signed by a duly authorized
Company officer.

 

14.                               Succession.  This Agreement shall be binding
upon and operate for the benefit of the Company and its successors and assigns,
and the Employee, the Employee’s Representative, and the person or persons to
whom rights under the Award have passed by will or the laws of descent or
distribution.

 

15.                               Compliance with Applicable Laws and
Regulations.  The Company shall not be required to issue or deliver any Shares
pursuant to this Agreement pending compliance with all applicable federal and
state securities and other laws (including any registration requirements or tax
withholding requirements) and compliance with the rules and practices of any
stock exchange upon which the Company’s Shares are listed. Furthermore, if the
Employee relocates to another country, the Company may establish special or
alternative terms and conditions as necessary or advisable to comply with local
law, facilitate the administration of the Program, and/or accommodate the
Employee’s relocation.

 

16.                               Code Section 409A.  Payments made pursuant to
this Agreement are intended to be exempt from or to otherwise comply with the
provisions of Code Section 409A to the extent applicable.  The Program and this
Agreement shall be administered and interpreted in a manner consistent with this
intent.  If the Company determines that any payments under this Agreement are
subject to Code Section 409A and this Agreement fails to comply with that
section’s requirements, the Company may, at the Company’s sole discretion, and
without the Employee’s consent, amend this Agreement to cause it to comply with
Code Section 409A or otherwise be exempt from Code Section 409A.

 

To the extent required to avoid accelerated taxation and/or tax penalties under
Code Section 409A and applicable guidance issued thereunder, the Employee shall
not be deemed to have had a Termination unless the Employee has incurred a
“separation from service” as defined in Treasury Regulation §1.409A-1(h), and
amounts that would otherwise be payable pursuant to this Agreement during the
six-month period immediately following the Employee’s Termination (including
retirement) shall instead be paid on the first business day after the date that
is six (6) months following the Employee’s Termination (or upon the Employee’s
death, if earlier).  For purposes of Code Section 409A, to the extent
applicable: (i) all payments provided hereunder shall be treated as a right to a
series of separate payments and each separately identified amount to which the
Employee is entitled under this Agreement shall be treated as a separate
payment; (ii) the term “as soon as administratively possible” means a period of
time that is within 60 days after the Termination due to death or Disability (as
applicable); and (iii) the date of the Employee’s Disability shall be determined
by the Company in its sole discretion.

 

7

--------------------------------------------------------------------------------


 

Although this Agreement and the payments provided hereunder are intended to be
exempt from or to otherwise comply with the requirements of Code Section 409A,
the Company does not represent or warrant that this Agreement or the payments
provided hereunder will comply with Code Section 409A or any other provision of
federal, state, local, or non-United States law.  None of the Company, its
Subsidiaries, or their respective directors, officers, employees or advisers
shall be liable to the Employee (or any other individual claiming a benefit
through the Employee) for any tax, interest, or penalties the Employee may owe
as a result of compensation paid under this Agreement, and the Company and its
Subsidiaries shall have no obligation to indemnify or otherwise protect the
Employee from the obligation to pay any taxes pursuant to Code Section 409A.

 

17.                               Determinations.  Each decision, determination,
interpretation or other action made or taken pursuant to the provisions of this
Agreement by the Company, the Committee or any delegate of the Committee shall
be final, conclusive and binding for all purposes and upon all persons,
including, without limitation, the Company, the Employee, the Employee’s
Representative, and the person or persons to whom rights under the Award have
passed by will or the laws of descent or distribution.

 

18.                               Severability.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, and each
other provision of this Agreement shall be severable and enforceable to the
extent permitted by law.  To the extent a court or tribunal of competent
jurisdiction determines that any provision of this Agreement is invalid or
unenforceable, in whole or in part, the Company, in its sole discretion, shall
have the power and authority to revise or strike such provision to the minimum
extent necessary to make it valid and enforceable to the full extent permitted
under local law.

 

19.                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Illinois
without giving effect to any state’s conflict of laws principles.

 

*              *              *

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer as of the grant date above set forth.

 

 

ABBOTT LABORATORIES

 

 

 

 

 

By

 

 

 

Miles D. White

 

 

Chairman and Chief Executive Officer

 

8

--------------------------------------------------------------------------------